DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-10, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jang US 2019/0268537 in view of Lorenzo et al. US 11,176,311.

Re claim 1, Jang discloses a method of maintain patient privacy in video of a portion of a medical facility, the method comprising: defining at least one privacy zone for the portion of the medical facility, wherein the at least one privacy zone is associated with patient privacy (a user may designate privacy zones within an image and obfuscate/lock/blur the area of the image in the designated privacy zone) (figures 1, 6-7F; paragraphs 81-94); capturing, via an image data source, a video stream that includes at least one portion of the at least one privacy zone (camera group 10 includes pan, tilt, zoom cameras which may be installed at hospitals for observation) (paragraphs 35-37); modifying the video stream to obfuscate the at least one portion of the at least one privacy zone (a user may designate privacy zones within an image and obfuscate/lock/blur the area of the image in the designated privacy zone) (figures 1, 6-7F; paragraphs 81-94); and transmitting the video stream in which the at least one portion of the at least one privacy zone is obfuscated ( a real time image may be transmitted to an authenticated user or outputted to a display device) (paragraphs 54, 72).  However, although the Jang reference discloses all of the above limitations including defining at least one privacy zone for the portion of the medical facility, wherein the at least one privacy zone is associated with patient privacy it fails to specifically disclose that the privacy zone comprises an object with text comprising patient identity information.  
Lorenzo discloses that it is well known in the patient file/patient data art for confidential patient identity information and security number information to be obfuscated from view and not transmitted remotely (figures 1-2; col. 6, lines 8-27).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of obfuscating confidential patient identity information from view as disclosed by the Lorenzo reference in the method of maintaining patient privacy in a video disclosed by the Jang reference.  Doing so would provide a means for protecting patient privacy in digital files captured in a medical facility.

	Re claim 2, Jang further discloses that the at least one privacy zone comprises receiving a user input to define the at least one privacy zone (user may designate and/or change privacy zones on display) (figures 6-7F; paragraphs 81-94).

	Re claim 3, Jang further discloses that the user input comprises selecting the at least one privacy zone on a display displaying a video stream of the portion of the medical facility (user may designate and/or change privacy zones on display) (figures 6-7F; paragraphs 81-94).

	Re claim 4, Jang further discloses that defining the at least one privacy zone comprises receiving a user input associated with the at least one privacy zone and detecting one or more edges in the video stream, wherein the one or more edges provide a reference point to defined the at least one privacy zone (face recognition/detection is performed in order to execute a change to privacy modes and face detections involves detecting facial edges in a video stream) (figures 6-7F; paragraphs 81-94).

	Re claim 5, Jang further discloses that defining at least one privacy zone comprises identifying a visual indicator in the video stream via image processing (face recognition is performed within an image to change the privacy mode) (figures 6-7F; paragraphs 81-94).

	Re claim 9, Jang further discloses that the at least one privacy zone is defined as a region centered around the visual indicator (privacy modes are changed when the face of a user is detected within a set zone) (figures 6-7F; paragraphs 84-94, 99).

	Re claim 10, Jang further discloses that defining at least one privacy zone comprises receiving a first input from one or more sensors of an object in the portion of the medical facility (sensor group 30 may be used to detect motion and perform a privacy function) (figure 1; paragraphs 36-44).

Re claim 22, Jang discloses a method of maintain patient privacy in video of a portion of a medical facility, the method comprising: defining at least one privacy zone for the portion of the medical facility, wherein the at least one privacy zone is associated with patient privacy (a user may designate privacy zones within an image and obfuscate/lock/blur the area of the image in the designated privacy zone) (figures 1, 6-7F; paragraphs 81-94); capturing, via an image data source, a video stream that includes at least one portion of the at least one privacy zone (camera group 10 includes pan, tilt, zoom cameras which may be installed at hospitals for observation) (paragraphs 35-37); modifying the video stream to obfuscate the at least one portion of the at least one privacy zone (a user may designate privacy zones within an image and obfuscate/lock/blur the area of the image in the designated privacy zone) (figures 1, 6-7F; paragraphs 81-94); transmitting the video stream comprising the at least one portion of the at least one privacy zone to authorized users (privacy event data and information is only made available to authorized users) (paragraphs 66-69); modifying the video stream to obfuscate the at least one portion of the at least one privacy zone (designated privacy zones in images are blurred or obfuscated) (figures 6-7F; paragraphs 84-94); and transmitting the video stream in which the at least one portion of the at least one privacy zone is obfuscated to unauthorized users (images having blurred privacy zones may be output to a display or TV and viewed by unauthorized users) (paragraphs 54, 72).  However, although the Jang reference discloses all of the above limitations including defining at least one privacy zone for the portion of the medical facility, wherein the at least one privacy zone is associated with patient privacy it fails to specifically disclose that the privacy zone comprises an object with text comprising patient identity information.  
Lorenzo discloses that it is well known in the patient file/patient data art for confidential patient identity information and security number information to be obfuscated from view and not transmitted remotely (figures 1-2; col. 6, lines 8-27).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of obfuscating confidential patient identity information from view as disclosed by the Lorenzo reference in the method of maintaining patient privacy in a video disclosed by the Jang reference.  Doing so would provide a means for protecting patient privacy in digital files captured in a medical facility.

	Re claim 25, Lorenzo further discloses that the object with text comprises paper (the document image can be a scanned image of a paper document such as a health care patient’s medical records) (col. 5, lines 33-38).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang US 2019/0268537 in view of Lorenzo et al. US 11,176,311 and further in view of Dresel et al. US 2013/0342851.

Re claims 7-8, the combination of Jang and Lorenzo discloses all of the limitations of claim 5 above including identifying a visual indicator in a video stream (face recognition is performed within a video stream to change a privacy mode) (paragraphs 81-94).  However, although the combination discloses all of the above limitations it fails to specifically disclose that the visual indicator may be an infrared light and a quick-read code.  
Dresel discloses that it is well known in the patient sensing/detecting art for body features of a patient to be detected by using infrared markings or quick-read (QR) codes (paragraphs 17-25).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of identifying features of a patient using infrared markings or quick-read (QR) codes as disclosed by the Dresel reference in the method of maintaining patient privacy in a video disclosed by the Jang and Lorenzo references.  Doing so would provide a means for easily identifying a patient in a video stream captured in a medical facility.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang US 2019/0268537 in view of Lorenzo et al. US 11,176,311 and further in view of Bechtel et al. US 2021/0202052.

Re claims 11-13, the combination of Jang and Lorenzo discloses all of the limitations of claim 10 above including sensing objects in a medical facility (paragraphs 33-44).  However, although the combination discloses all of the above limitations it fails to specifically disclose that the object may comprise a surgical table and a first input may correspond to a position of a patient or a position of an object within a portion of the medical facility.  
Bechtel discloses that it is well known in the art for cameras to be placed in hospitals and other medical facilities and for cameras to be directed at beds, chairs or other locations where patients are to be monitored (figure 2; paragraphs 49-52).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of placing cameras in medical facilities and directing the cameras at beds, chairs or other locations where patients are to be monitored as disclosed by the Dresel reference in the method of maintaining patient privacy in a video disclosed by the Jang and Lorenzo references.  Doing so would provide a means for easily monitoring patients using cameras to generate a video stream captured in a medical facility.

Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang US 2019/0268537 in view of Lorenzo et al. US 11,176,311 and further in view of Kuroda US 2021/0037177.

Re claim 14, Jang discloses a method of maintain patient privacy in video of a portion of a medical facility, the method comprising: defining at least one privacy zone for the portion of the medical facility, wherein the at least one privacy zone is associated with patient privacy (a user may designate privacy zones within an image and obfuscate/lock/blur the area of the image in the designated privacy zone) (figures 1, 6-7F; paragraphs 81-94); generating a video stream via an image data source from a first perspective, wherein a perspective of the image data source can be remotely controlled (first communication module may transmit camera control signal including pan, tilt, zoom values to camera group) (paragraph 53); and receiving a first user input corresponding to a remotely controlled change in the perspective of the image data source to a second perspective (first communication module may transmit camera control signal including pan, tilt, zoom values to camera group to change the camera perspective to a second perspective) (paragraph 53).  However, although the Jang reference discloses all of the above limitations including defining at least one privacy zone for the portion of the medical facility, wherein the at least one privacy zone is associated with patient privacy it fails to specifically disclose that the privacy zone comprises an object with text comprising patient identity information.  
Lorenzo discloses that it is well known in the patient file/patient data art for confidential patient identity information and security number information to be obfuscated from view and not transmitted remotely (figures 1-2; col. 6, lines 8-27).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of obfuscating confidential patient identity information from view as disclosed by the Lorenzo reference in the method of maintaining patient privacy in a video disclosed by the Jang reference.  Doing so would provide a means for protecting patient privacy in digital files captured in a medical facility.
However, although the combination of the Jang and Lorenzo references discloses all of the above limitations it fails to specifically disclose limiting the change in the perspective of the image data source based on the defined at least one privacy zone so that the at least one privacy zone is not in a field of view of the image data source.  
Kuroda discloses that it is well known in the art for cameras in a remote capturing networked environment to have controls that limit the panning, tilting and zooming ranges of the camera to exclude certain subjects from image capturing for privacy reasons) (paragraph 33).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of limiting the panning, tilting and zooming ranges of the camera to exclude certain subjects from image capturing as disclosed by the Kuroda reference in the method of maintaining patient privacy in a video disclosed by the Jang and Lorenzo references.  Doing so would provide a means for limiting the range in which a camera may capture images and video to exclude certain areas and provide enhanced privacy in those areas.

Re claims 15-16, Kuroda further discloses that the method further comprises receiving a second user input, and wherein the at least one privacy zone is defined based on the second user input and the second user input corresponds to a range of motion of the image data source (a user may set an adjustable moving area relating to the PTZ ranges of the camera to exclude certain subjects) (paragraph 33).

Re claim 17, Jang further discloses that the method further comprises displaying the video stream from the first perspective, wherein the user second input corresponds to a region of the video stream (the set privacy zone corresponds to a set region of the overall video stream) (figures 7A-7F; paragraphs 84-94).

Re claim 18, Jang further discloses that the method further comprises determining whether the first user input is received from an authorized user or an unauthorized user; and limiting the change in the perspective of the image data source based on the defined at least one privacy zone so that the at least one privacy zone is not in a field of view of the image data source in response to determining that the first user input is received from an unauthorized user (privacy event data information is only made available to authorized users) (paragraphs 66-69).

Re claims 19-21, Kuroda further discloses that the limiting the change in perspective comprises limiting a panning range, a tilting range and a zooming range of the image data source (paragraph 33).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jang US 2019/0268537 in view of Lorenzo et al. US 11,176,311 and further in view of Monroe et al. US 2012/0140068.

Re claim 23, the combination of Jang and Lorenzo discloses all of the limitations of claim 22 above including obfuscating areas of video streams for unauthorized users to enhance privacy (paragraphs 84-94).  However, although the combination discloses all of the above limitations it fails to specifically disclose that authorized users a located within a portion of the medical facility and unauthorized users area located outside a portion of a medical facility.  
Monroe discloses that it is well known in the art for cameras to be placed in hospitals and other medical facilities and for the captured video including patients to only be transmitted to authorized users within the medical facility such as doctors, family members, or other authorized users (paragraph 96).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of only transmitting captured patient video to authorized users within a medical facility as disclosed by the Monroe reference in the method of maintaining patient privacy in a video disclosed by the Jang and Lorenzo references.  Doing so would provide a means for easily monitoring patients using cameras and ensuring a level of privacy where only authorized users are able to view captured video.

Re claim 24, the combination of the Jang and Lorenzo references discloses all of the limitations of claim 22 above including obfuscating areas of video streams for unauthorized users to enhance privacy (paragraphs 84-94) and optionally transmitting images with blurred privacy zones to remote viewing devices such as displays or TVs (paragraphs 54, 72).  However, although the combination discloses all of the above limitations it fails to specifically disclose that the transmitted video stream comprises at least one portion of at least one privacy zone to authorized users is located within a portion of the medical facility.  
Monroe discloses that it is well known in the art for cameras to be placed in hospitals and other medical facilities and for the captured video including patients to only be transmitted to authorized users within the medical facility such as doctors, family members, or other authorized users (paragraph 96).  Therefore, it would have been obvious for one skilled in the art to have been motivated to include the teaching of only transmitting captured patient video to authorized users within a medical facility as disclosed by the Monroe reference in the method of maintaining patient privacy in a video disclosed by the Jang and Lorenzo references.  Doing so would provide a means for easily monitoring patients using cameras and ensuring a level of privacy where only authorized users are able to view captured video.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699